Maxwell, Ch. J.
This action wa3 brought by the defendant in error against the plaintiffs in error to recover $525 upon an undertaking for an attachment, which attachment had been issued without sufficient cause and been dissolved. In the answer the defendants below admit the issuing and levy of the attachment and its dissolution, but deny that the goods were taken possession of by the officers and deny any injury to the defendant in error or to his business standing. ■ On the trial of the cause the jury returned a verdict in favor of the defendant in error for the sum of $350, upon which judgment was rendered.
A motion is made to quash the bill of exceptions for various reasons, among others that the bill was not presented to the trial judge for his signature till after the expiration of the time fixed by law, and was not filed in the office of the clerk of the district court. It appears from the record that the bill was sent within the time fixed by law to one of the attorneys of the defendant in error for examination and amendment if necessary to perfect the same; that such attorney retained the bill for a long period and much beyond the time authorized by statute, and that the delay in presenting the bill to the judge for his signature was caused by the default of such attorney. Such being the case the plaintiffs in error are not chargeable with the delay. The objection that the bill was not filed in the office of the clerk of the district court is not well founded. The motion is therefore overruled.'
A number of'errors are assigned which need not be noticed.
It is admitted in effect that an attachment was issued *187in the case of the plaintiffs in error against the defendant; that such attachment was' levied upon the defendant in error’s goods. It is true the goods were not removed from the store, but the business of the defendant in error was interrupted and some injury is shown to have resulted to his business as well as injury to his credit; these tacts in effect being conceded and are clearly shown by the proof the sum of $350 does not seem excessive and there is no material error in the proceedings. The judgment is therefore
Affirmed.
The other judges concur.